[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED MEMORANDUM OF DECISION.
The court filed a memorandum of decision on June 7, 1996. The plaintiff filed a "Motion for Counsel Fees and Order Re: Alternative Security", dated June 12, 1996. Finally, the defendant filed a "Motion to Reargue and Clarify", dated June 19, 1996.
After a hearing on these motions, the court is persuaded that it did not adequately take into account expenses incurred abroad by the defendant as a result of his employment there. As stated into the court's original memorandum of decision, many of the expenses would have been incurred by the defendant either here or abroad, and some other expenses appear excessive. Having said that, however, the court is convinced that the defendant is obliged to incur a certain level of expense solely because of his employment abroad. This level of expense must be measured against the defendant's current net income from that employment. This results in a substantial change in circumstances when the defendant's current net income is juxtaposed against his net income at the time of the dissolution.
Accordingly, the court believes that the defendant is entitled to some relief. The defendant's motion for modification of alimony is therefore granted and his alimony obligation to the plaintiff is reduced to $3,500 per month. This modification will CT Page 5284-HHHHH be retroactive to April 1, 1996, as stipulated by the parties. To the extent that the defendant has made any overpayment from April 1, 1996 to the present, that overpayment is to be credited against his new alimony obligation at the rate of $500 per month.
The court will also address the plaintiffs Motion for Counsel Fees and Order re: Alternative Security.1 The matter of attorney's fees was not addressed by the court previously. This court has found the defendant in contempt, and the court believes that attorney's fees are appropriate. Therefore, the court makes an allowance to the plaintiff for attorney's fees in the sum of $2,000. This amount is to be paid by the defendant to plaintiff's counsel not later than August 31, 1996.
The court reaffirms its previous findings and orders, to the extent not inconsistent with this amended memorandum of decision.
Dated at Stamford, Connecticut, this 31st day of August, 1996.
JOHN F. KAVANEWSKY, JR., JUDGE